Truly, J.,
delivered tbe opinion of tbe court.
Unless we intend to depart from tbe plain path marked out by previous decisions of this court, commencing with tbe McWorter case, 39 Miss., 779 (80 Am. Dec., 97), and followed until tbe present day, and expressly overrule tbe principle announced in tbe Cheairs case, 81 Miss., 662 (33 South. Rep., 414), tbe latest adjudication of this question, we are constrained to affirm tbe judgment in this case. Tbe itemized account attempted to be probated against tbe estate of tbe decedent was not “signed by tbe creditor,” nor was there any affidavit “attached thereto.” Tbe proof seeking to establish tbe correctness of tbe items of tbe account was properly rejected, because tbe claim itself was not probated in tbe formal manner required by tbe statute.

Affirmed.